     Case 1:19-cv-00013-PLM-RSK ECF No. 5 filed 02/27/19 PageID.13 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ANNIE PADILLA MARTIN,

        Plaintiff,                                   CASE NO. 19-cv-00013
                                                     HON. PAUL L. MALONEY
v.                                                   MAG. JUDGE RAY KENT

PRATT RECYCLING, INC.,

        Defendant.


Annie Padilla Martin, pro se                     S. RAE GROSS (P42514)
60536 Christian Street                           NICHOLAS A. HUGUELET (P74933)
Vandalia, MI 49095                               OGLETREE, DEAKINS, NASH,
(803) 856-0425                                   SMOAK & STEWART, PLLC
Annie39@hotmail.es                               Attorneys for Defendant
                                                 34977 Woodward Avenue, Suite 300
                                                 Birmingham, MI 48009
                                                 (248) 593-6400
                                                 rae.gross@ogletree.com
                                                 nicholas.huguelet@ogletree.com




                           NOTICE OF LIMITED APPEARANCE

        PLEASE ENTER THE APPEARANCE of the law firm Ogletree, Deakins, Nash, Smoak

& Stewart, PLLC as counsel for Defendant Pratt Recycling, Inc. in the above-entitled action for

the special and limited purpose of contesting jurisdiction and/or venue in this Court.

        Based upon reasonable inquiry and to the best of its knowledge, Pratt Recycling, Inc. has

not yet been served with the Summons and Complaint in this matter and is unaware of any

attempted service. If proper service is made, Pratt Recycling, Inc. intends to respond and contest

jurisdiction and/or venue in this Court.


                                                1
  Case 1:19-cv-00013-PLM-RSK ECF No. 5 filed 02/27/19 PageID.14 Page 2 of 3




                                      Respectfully submitted,


Dated: February 27, 2019               /s/S. Rae Gross
                                      S. RAE GROSS (P42514)
                                      NICHOLAS A. HUGUELET (P74933)
                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, PLLC
                                      Attorneys for Defendant
                                      34977 Woodward Avenue, Suite 300
                                      Birmingham, MI 48009
                                      (248) 593-6400
                                      rae.gross@ogletree.com
                                      nicholas.huguelet@ogletree.com




                                      2
  Case 1:19-cv-00013-PLM-RSK ECF No. 5 filed 02/27/19 PageID.15 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 27, 2019, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such filing to all ECF
participants. I further certify that I served via U.S. Mail a copy of the foregoing paper on Annie
Padilla Martin, 60536 Christian Street, Vandalia, Michigan 49095.

                                             s/S. Rae Gross
                                             S. RAE GROSS (P42514)
                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, PLLC
                                             Attorneys for Defendant
                                             rae.gross@ogletree.com

                                                                                          37563179.1




                                                3
